Title: To John Adams from Josiah Bartlett, 11 June 1798
From: Bartlett, Josiah
To: Adams, John


An Address of the Grand Lodge of Free and Accepted Masons for the Commonwealth of Massachusetts, in ample form Assembled, at a quarterly Communication in Boston June 11, A D 1798.To the President of the United StatesSir11 June 1798



Flattery, and a discussion of political opinions are inconsistant with the principles of this Antient Fraternity; but while we are bound to Cultivate benevolence, and extend the Arm of Charity to our brethren of every clime, we feel the strongest obligations, to support the civil authority which protects us. And when the illiberal attacks of a foreign enthusiast, aided by the unfounded prejudices of his followers, are tending to embarrass the public mind with respect to the real views of our Society, we think it our duty to join in full concert with our fellow Citizens, in expressions of gratitude to the Supreme Architect of the Universe, for endowing you with that Wisdom, Patriotic Firmness and Integrity which has characterized your public conduct.
While the Independence of our country, and the operation of just and equal laws, have contributed to enlarge the sphere of social happiness, we rejoice that our Masonic Brethren, throughout the United States, have discovered by their conduct, a zeal to promote the public welfare, and that many of them have been Conspicuous for their talents and unwearied exertions. Among these your Venerable Predecessor is the most illustrious example; and the Memory of our beloved Warren, who from the Chair of this Grand Lodge, has often urged the members to the exercise of Patriotism and Philanthropy, and who Sealed his principles with his blood; shall ever animate us to a laudable imitation of his Virtues
Sincerely we deprecate the calamities of War, and have fervently wished success to every endeavour for the preservation of peace, But Sir, if we disregard the blessings of Liberty, we are unworthy to enjoy them. In vain have our Statesmen laboured, in their public Assemblies, and by the midnight taper; in vain have our mountains and valies been stained with the blood of our Heroes, if we want firmness to repel the Assaults of every presumptuous invader. And while as Citizens of a Free Republic, we engage our utmost exertions in the cause of our Country and Offer our Services to protect the fair inheritance of our Ancestors; as Masons we will cultivate the precepts of our institution, and alleviate the miseries of all, who by the fortune of War, or the ordinary occurrences of life, are the proper objects of our Attention.
instructionLong may you Continue a patron of the useful Arts, and an ornament of the present generation. May you finish your public labors, with an approving concience, and be gathered to the sepulchre of your co-patriots with the benedictions of your countrymen; and finally, may you be admitted to that Celestial Temple, where all National distinctions are lost in undissembled Friendship and Universal Peace.—





Josiah Bartlett. Grand MasterSaml. Dunn D  G MJoseph Laughton S. G. WWilliam Little J. G. WAttest Daniel Oliver Grand Secretary